Citation Nr: 0709304	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  01-01 300A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1999, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

Following an April 2004 decision by the Board of Veterans' 
Appeals (Board) which denied the veteran's claims of 1) clear 
and unmistakable error in an October 1980 rating decision 
which denied a total disability rating based on individual 
unemployability due to service-connected disability and 2) 
entitlement to an effective date prior to November 18, 1999, 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disability.  The 
veteran perfected a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an October  2006 
Order, the Court affirmed the Board's denial as to the first 
issue, involving clear and unmistakable error in the October 
1980 rating decision and vacated the Board's denial as to the 
second issue, entitlement to an earlier effective date, 
returning the appeal as to the effective date issue to the 
Board for additional evidentiary development and further 
appellate consideration.

We note that in April 2004, the Board also remanded the issue 
of entitlement to service connection for hepatitis C.  
Following the evidentiary development accomplished on remand, 
the RO granted this benefit in a March 2005 decision.  As 
this grant of service connection represents a complete grant 
of the benefit sought on appeal, the Board has no 
jurisdiction over this issue any longer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In the Court's Order, the Judge noted that in briefs filed 
with the Court, both parties had agreed that the VA violated 
its duty to assist the veteran in fully developing his claim 
for an earlier effective date by failing to obtain copies of 
the records pertaining to the Social Security 
Administration's award of Social Security Disability benefits 
to the veteran.  If the veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA), the VA has a duty to consider the same evidence 
considered by that agency in making any decision regarding 
entitlement to VA unemployability benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In his February 2007 brief to the Board, the veteran's 
attorney requests that the Board waive this portion of the 
Court's order, asserting that such records are not necessary 
to the adjudication of the claim.  No explanation was 
provided as to this about-face in his position regarding 
Social Security records, and no explanation as to why they 
are not necessary was proffered.  

The Court's order is binding on the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim for association 
with his claims file.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal, an effective date earlier than 
November 18, 1999 for the grant of a 
total disability rating due to 
unemployability remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

